
	
		II
		110th CONGRESS
		1st Session
		S. 1950
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mrs. Clinton (for
			 herself, Mr. Kerry,
			 Mr. Lautenberg, Mrs. Boxer, Mr.
			 Brown, Mr. Whitehouse,
			 Mr. Bayh, and Mr. Dodd) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To require a report on contingency planning for the
		  redeployment of United States forces from Iraq.
	
	
		1. Report on contingency
			 planning for the redeployment of United States forces from Iraq
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 Government should be well prepared for the eventual redeployment of United
			 States forces from Iraq.
				(2)The redeployment
			 of United States forces from Iraq will take careful planning in order to ensure
			 the safety and security of members of the Armed Forces.
				(3)The United States
			 Government should take into account various contingencies that might impact the
			 redeployment of United States forces from Iraq.
				(4)Congressional
			 oversight plays a valuable role in ensuring the national security of the United
			 States and the safety and security of the men and women of the Armed
			 Forces.
				(b)Report
			 requiredNot later than 45 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in coordination with the Secretary
			 of State and the Joint Chiefs of Staff, submit to Congress a report on
			 contingency planning for the redeployment of United States forces from
			 Iraq.
			(c)Elements
				(1)In
			 generalThe report required by subsection (b) shall include the
			 following:
					(A)A detailed
			 description of the process by which contingency planning by the United States
			 Government for the redeployment of United States forces from Iraq is
			 occurring.
					(B)A detailed
			 description and assessment of the various contingencies for the redeployment of
			 United States forces from Iraq that are being considered for planning
			 purposes.
					(C)A detailed
			 description and assessment of the possible impact of each contingency described
			 in subparagraph (B) on United States forces in Iraq.
					(D)A detailed
			 description of the resources and capabilities required to redeploy United
			 States forces from Iraq under each of the contingencies described in
			 subparagraph (B).
					(E)A detailed
			 description of the diplomatic efforts that will be required in support of each
			 contingency described in subparagraph (B).
					(F)A detailed
			 description of the information operations and public affairs efforts that will
			 be required in support of each contingency described in subparagraph
			 (B).
					(G)A detailed
			 description of the evolving mission profile of United States forces under each
			 contingency described in subparagraph (B).
					(H)A cost estimate
			 for each contingency described in subparagraph (B), including a cost estimate
			 for the replacement of United States military equipment left in Iraq after
			 redeployment.
					(I)A detailed
			 description of the results of any modeling and simulation efforts by the
			 departments and agencies of the United States Government on each contingency
			 described in subparagraph (B).
					(2)Certain
			 scenariosThe report shall include contingency planning for each
			 of the scenarios as follows:
					(A)The commencement
			 of the reduction of the number of United States forces in Iraq not later than
			 120 days after the date of the enactment of this Act.
					(B)The transition of
			 the United States military mission in Iraq to—
						(i)training Iraqi
			 security forces;
						(ii)conducting
			 targeted counter-terrorism operations; and
						(iii)protecting
			 United States facilities and personnel.
						(C)The completion of
			 the transition of United States forces to a limited presence and missions in
			 Iraq as described in subparagraph (B) not later than April 30, 2008.
					(d)FormThe
			 report required by subsection (b) shall be submitted in classified form, but
			 shall include an unclassified summary.
			
